DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1, 5, 9, 11-14, 16-22, 27-30, 36, and 37 are pending.
3.	Claims 1, 5, 9, 11-14, 16-22, 27-30, 36, and 37 are examined herein. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 5, 9, 11-13, 16, 27-30, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive.
The term “BEP clade” in claim 1 renders the claim indefinite.  The term is not defined in the specification and one of ordinary skill in the art would recognize that the metes and bounds of the term, as to which taxonomic groups are encompassed by it, are not clear.  Wu et al, for example, teach that the relationships among the subfamilies in the BEP clade “remain unresolved” (Mol. Phylogen. Evol. (2012) 62:573-578; Abstract).  For the purpose of the examination, however, in view of the state of the art, Bambusoideae, Ehrhartoideae, or Pooideae” in combination with the “a Poaceae BEP clade member” in step (a) introduces further ambiguity into the claim, because the recitation in the preamble is much broader than the Poaceae family.  Given that claims 5, 9, 11-13, 16, 27-30, 36, and 37 depend from claim 1 and fail to recite additional limitations overcoming its indefiniteness, they are included in the rejection. 
Applicant argues that the amendments to the claims overcome the rejection (page 6 of the Remarks).  This is not found to be persuasive.  The claims, as amended, remain rejected on the grounds set forth above. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 5, 9, 11-14, 16-22, and 27-30 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somers et al (US Patent 5,290,696), in view of Ferrero et al (Crop Protection (1999) 18:245-251), Bekavac et al (Abstract in Poljopriverda/Agriculture J. (2008) Supplement, Vol. 14, No. 1), Terakawa et al (Japan J. Breed. (1992) 42:267-275), Delye et al (Pest Mgmt. Sci. (2008) 64:1179-1186) and .
The claims are directed to a method for screening herbicide-tolerant mutants of any Poaceae BEP clade plastidic ACCase, comprising culturing the cells or tissues of said plant in the presence of cycloxydim, wherein the cells and tissues are tolerant to cycloxydim due to the presence of a mutation (unspecified in the claims) in the ACCase, wherein said mutation is not present before the culturing in the cycloxydim.  The claims are directed to the method of claim 1 wherein the plant is rice.  The claims are drawn to a seed, cell, or part of a rice plant produced by the method of claim 16, to a progeny or descendant of said plant; to a method of treating said plant with an agriculturally acceptable composition; and to a method of breeding said plant. 
The following is noted with regard to claim interpretation.  The phrases “greater than three cell clones per hundred grams of plant cells or tissue,” “greater than the number of cell clones that would result from using, in step (b), sethoxydim as the ACCase inhibitor,” recited in claim 1, as well as the “wherein” clause that follows said phrases, are interpreted as reflecting a desired result of the claimed method and do not limit the active, positively recited method steps.  Similarly, the recitation in the preamble, “greater than three cell clones per hundred grams of plant cells and greater than that resulting from use of sethoxydim as a plant cell selection agent,” is read as a desired result of the claimed method as well.  See MPEP 2111.04.  
	Somers et al teach a method of imparting herbicide tolerance to maize plants comprising forming a maize callus tissue culture of plant cells; subjecting said maize callus tissue culture to a cyclohexanedione herbicide; selecting for plant cells from said 
Somers et al teach said method wherein the callus tissue culture of said cells is exposed to increasing concentrations of said herbicide prior to selecting for said plant cells comprising said gene encoding for an acetyl coenzyme A carboxylase (ACCase) which is tolerant of inhibition by a cyclohexanone herbicide at levels which normally inhibit the activity of ACCase (claim 5, Example II, beginning in col. 14).  Somers et al teach growing calli in agar-based media and exposing the calli to 0.5, 1.0, 2.0, 5.0 and 10.0 uM of sethoxydim (col. 14, lines 21-59).  Somers et al teach selecting one of the two sethoxydim resistant lines exhibiting growth at the highest concentration of the herbicide, 10 uM, transferring portions of the callus of said line onto filter paper overlaying agar, and exposing those calli to tissue culture medium containing increasing amounts of sethoxydim, up to 100 uM (col. 14, line 61 - col. 15, line 12).  Somers et al teach conducting ACCase activity assays of the ACCase from the resistant line and determining that the enzyme from the resistant line was significantly more tolerant to sethoxydim that the enzyme from a non-resistant control line (col. 15, lines 16-28).  
	Somers et al teach regenerating sethoxydim resistant maize plant from said resistant cell line and obtaining seeds and progeny of the regenerated plants (Example 
	Somers et al do not teach using cycloxydim in their methods, and do not expressly teach applying said method to rice plants, or other members of the BEP clade. 
	Ferrero et al teach that cycloxydim is effective in controlling red rice in rice field, in pre-emergent applications (Abstract).  Ferrero et al teach that close similarities between cultivated rice and red rice limit the use of herbicides to control red rice in rice fields, and that preventive measures are difficult to apply in part because the seeds of red rice cannot be easily distinguished from those of cultivated varieties (pg. 246, left col., first and second paragraphs).  Ferrero et al teach that “It is to be expected that, in the near future, the problem of red rice will be faced by the introduction of herbicide tolerant varieties … which could allow the selective post-emergence control of the weed” (pg. 246, left col., fourth paragraph).  Ferrero et al expressly identify cycloxydim as a cyclohexanedione herbicide, which is also known in the art (pg. 250, left col.). 
	Bekavac et al teach that cycloxydim-tolerant maize has been developed, wherein the plants were regenerated from tissue culture selected for callus growth in the presence of cycloxydim (Abstract, single page). 
Terakawa et al teach a method of making a rice plant resistant to a sulfonylurea herbicide, comprising obtaining calli from a commercial rice variety, growing said calli in a selection media comprising said herbicide, selecting surviving calli, and subsequently 
Delye et al (2008) teach that the I1781L substitution in the ACCase of black grass (Alopecurus myosuroides) confers resistance to cycloxydim at field rates (Abstract; Table 2; Table 3; pg. 1184, right col.). 
	Delye et al (2002) teach that a chloroplastic ACCase allele with one point mutation, I1781L, is a dominant gene for resistance to sethoxydim.  Delye et al teach that the region where the mutation is found, CT domain, is highly conserved in eukaryotes ranging from maize to humans, and teaches amino acid sequences of said region (pg. 425, left col., Fig. 3 on pg. 426).
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to modify the method of Somers et al and apply cycloxydim, taught by Ferrero et al and Bekavac et al, to in vitro tissue culture of a Poaceae crop plant, select resistant cells or tissues, and regenerate cycloxydim resistant plant from said tissues or cells.  The specific concentrations of cycloxydim, as recited in claims 1 and 27-30, would have been prima facie obvious given the range of concentrations taught by Somers et al, as a matter of routine optimization within prior art conditions.  MPEP 2144.05.  
It would have been obvious to apply cycloxydim in a step-wise fashion, as taught by Somers et al for sethoxydim.  It would have also been obvious to apply said method to any crop that is a Poaceae BEP clade member, including, for example, the commercially important rice variety taught by Terakawa et al.  

One would have been motivated to modify the teachings of Somers et al, and use cycloxydim in a selection method in view of the teachings of Ferraro et al regarding the effectiveness of cycloxydim in controlling red rice, and given Ferraro et al’s teachings of the desirability of cultivated rice plants resistant to said herbicide.  One would have been further motivated to use cycloxydim given the teachings of Delye et al (2008) with regard to the I1781L substitution conferring resistance to cycloxydim.  One would have been motivated to use maize, given the teachings of Bekavac et al and Somers et al. 
One would have had reasonable expectation of success in applying the modified method of Somers to rice cells, and in obtaining regenerated cycloxydim-resistant rice plants, in view of the teachings of Terakawa et al.  One would have had reasonable expectation of success in applying the cycloxydim selection method to a grass crop given the teachings of Bekavac et al and the teachings of Delye et al (2008).  Given the teachings of Delye et al (2008), one would have had reasonable expectation of success in arriving at rice cells and plants (comprising an ACCase with the I1781L substitution) that are resistant to field rates of cycloxydim.  

The limitations of “greater than three cell clones per hundred grams of plant cells or tissue” (claim 1) and “improved rate” (claim 5) would have naturally flowed from the steps of the method of claim 1, which steps would have been prima facie obvious.  Moreover, the process of selecting surviving calli, as taught by Somers et al, would read on the step of “determining” the mutation rate or “observing” the surviving calli. 
Identifying specific mutations (claim 13), including only one mutation, or multiple mutations in the resistant ACCase in said monocot plant would have been obvious given the teachings of Delye (2008) and Delye et al (2002), and one having ordinary skill in the art would have had reasonable expectation of success in doing so using the ACCase sequence information of Delye et al (2002).  
With regard to the limitations “wherein said method comprises culturing of cells on a membrane” (claim 11), and “wherein said culturing of cells is in semi-solid media” (claim 12), a tissue-culture in vitro selection method comprising those modifications, would have been obvious as a matter of routine design choice, and given that Somers et al expressly teach the method of sethoxydim-based selection of maize calli, where the calli are grown on filter paper and in agar-based media. 

s 36 and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Somers et al (US Patent 5,290,696), Ferrero et al (Crop Protection (1999) 18:245-251), Bekavac et al (Abstract in Poljopriverda/Agriculture J. (2008) Supplement, Vol. 14, No. 1), Terakawa et al (Japan J. Breed. (1992) 42:267-275), Delye et al (Pest Mgmt. Sci. (2008) 64:1179-1186) and Delye et al (Planta (2002) 214:421-427), as applied to claims 1 and 16, and further in view of Collavo (PhD Thesis, University of Padova, January 2008) and Valverde (Weed Technology (2007) 21:310-323).  Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive.
The clams are drawn to the methods of claim 1 and 16, further comprising identifying a cell or a regenerated plant that possesses tolerance to tepraloxydim and increased tolerance to cycloxydim.  It is noted that the claims do not limit said tolerance by herbicide concentration or application rate, and thus would encompass any degree of tolerance to any dose of the two herbicides.  It is also noted that the limitation “tolerance to tepraloxydim” does not require that said tolerance be increased in comparison with the cells or plants of step (a) of claims 1 and 16. 
The teachings of Somers et al, Ferrero et al, Bekavac et al, Terakawa et al, Delye et al (2008), and Delye et al (2002) have been set forth above.  The references do not expressly teach identifying cells or plants tolerant to cycloxydim and tepraloxydim. 
Collavo teaches that in Alopecurus myosuroides, the presence of leucine at position 1781 of the plastidic ACCase conferred resistance to tepraloxydim, a 
Valverde teaches that tepraloxydim can be successfully used, in an herbicide mixture, to control herbicide tolerant grass weeds (pg. 318, right col.). 
At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to further modify the methods of claim 1 or 16 and select the cells or regenerated plants that survived the cycloxydim selection pressure, including, wherein the resultant plants or cells comprise the I1781L substitution in the ACCase.  It would have been obvious to do so given the teachings of Somers et al, Ferrero et al, as well Delye et al (2008). 
Given the teachings of Collavo et al, one would have reasonably expected that a plant or cell comprising the ACCase with the I1781L substitution would also possess at least some tolerance to at least some application rates of tepraloxydim.  In addition, it would have been obvious, in view of the teachings of Collavo et al and Valverde et al to identify the cells and plants that are tolerant to tepraloxydim in addition to cycloxydim. 
One would have been motivated to identify cells and plants, including rice cells and plants, comprising the I1781L substitution in view of the teachings of Delye et al (2002) and Delye et al (2008).  One would have been motivated to identify plants and cells tolerant to cycloxydim and tepraloxydim in view of the teachings of Delye et al (2008), Ferrero et al, and Valverde. 
Given the teachings of Delye et al (2008), one would have had reasonable expectation of success in arriving at cells and plants (comprising an ACCase with the I1781L substitution) that are resistant to cycloxydim.  And given the teachings of . 
	Response to Arguments.
Applicant reiterates the argument that step (d) of claim 1 is not merely a desired result; and reiterates previously submitted arguments (pages 7-8).  Applicant argues that the rejections “expressly rely on the factual error of Bekavac (2008)” and argues that Applicant had submitted the Declaration of Dr. Mankin to the contrary (pages 8-9).  Applicant refers to the In re Stepan decision for support and argues that “Just as in the case of Stepan’s cloud point, the present claims require not only the recited steps, but also the feature that those steps, taken together, result in the defined high rate of recovery of new mutants. As practiced by the inventors, that feature - i.e. the recited high level of recovered mutations - has been found as a consistent result of the practice of this method, not merely a desired result of the claimed method (page 10). 
Applicant’s argument is not found to be persuasive.  The Examiner maintains that to the extent that the instant Remarks reiterate the previously submitted arguments, including those based on the Declaration of Dr. Mankin, those arguments remain not persuasive for the reasons of record.  
The Examiner maintains that the Bekavac reference was cited because its plain language indicates the feasibility of obtaining cycloxydim tolerant maize via cell culture selection, which is relevant to the claimed invention, and provides evidence of reasonable expectation of success.  In challenging the veracity of the teaching of Bekavac et al, Applicant relies on the opinion in Dr. Mankin Declaration and the interpretation of the other publications, none of which directly contradicts what the 
A well-characterizes and commercially used ACCase substitution, I1781L, was known in the prior art to confer tolerance to cycloxydim, at field rate, as did a less common substitution D2078G, in both homozygous and heterozygous populations (Delye et al (2008); Abstract; Tables 2 and 3, for example).  Applying herbicide selection to a callus to identify herbicide tolerance mutations in ACCase (and other common herbicide tolerance enzymes, such as ALS) was also known and practiced in the art at the time of invention. 
Somers et al, for example, expressly claim using their method with any cyclohexanedione herbicide, including wherein the herbicide is applied in a stepwise fashion.  Below are claims 1 and 5 of Somers et al in their entirety: “1. A method of imparting herbicide tolerance to maize plants comprising forming a maize callus tissue culture of plant cells; subjecting said maize callus tissue culture to a cyclohexanedione herbicide, an aryloxyphenoxypropanoic acid herbicide, or mixtures thereof; selecting for plant cells from said maize callus tissue culture which comprise a gene encoding for an acetyl coenzyme A carboxylase (ACCase) which is tolerant of inhibition by a cyclohexanedione herbicide, an aryloxyphenoxypropanoic acid herbicide, or mixtures thereof, at levels which normally inhibit the activity of ACCase; and generating maize plants from said selected maize callus tissue culture of plant cells, wherein said cells comprise said gene encoding an acetyl coenzyme A carboxylase (ACCase) which is a cyclohexanedione herbicide, an aryloxyphenoxypropanoic acid herbicide, or mixtures thereof, at levels which normally inhibit the activity of ACCase. …   5. The method of claim 1 wherein the callus tissue culture of said cells is exposed to increasing concentrations of said herbicide prior to selecting for said plant cells comprising said gene encoding for an acetyl coenzyme A carboxylase (ACCase) which is tolerant of inhibition by a cyclohexanone herbicide, an aryloxyphenoxypropanoic acid herbicide, or mixtures thereof, at levels which normally inhibit the activity of ACCase” (emphasis supplied). 
Moreover, Somers et al teach using the ranges of concentrations that overlap with the concentrations recited in the instant claims, and also teach starting at 1/20th of the lethal does and doubling it until the lethal concentration is reached (Example II of Somers).  These teachings of Somers et al would have made obvious the concentrations recited in the instant claim 1.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In addition “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  The Examiner notes that determining the lethal concentration of cycloxydim would have also been a matter of routine experimentation. 
Nothing in the prior art or in the record of the instant application indicates that one of ordinary skill in the art would not have been able to use cycloxydim, a 
The motivation to use cycloxydim as a selection agent is also supplied by the prior art.  Not only is it a common cyclohexanedione, as taught by Delye et al (2008), but it is among the best ACCase inhibitors to control red rice, an important weed of the cultivated rice, as taught by Ferrero et al.  The latter teaching, in particular, would have provided motivation to obtain cycloxydim-tolerant rice.  With regard to the reasonable expectation of success of actually being able to regenerate rice plants from callus, it is taught by Terakawa et al, for example. 
Applicant’s argument directed to claim interpretation is not found to be persuasive for the reasons of record.  The Examiner maintains that the steps of “identifying or observing” (in claim 1), “determining the improved rate” (in claim 5), and the steps of “identifying …. at least one cell clone” and “identifying a regenerated plant” (in claims 36 and 37) are directed to a mental process that does not involve any transformation of an article to a different state or thing.  “[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.” Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)).  See MPEP 2106.05(c).  
Although in this case, claim 1, in its entirety, is patent eligible because steps (a)-(c) recite the requisite transformation of an article, the reasoning of Bilski is relevant because it shows that subpart (d), even after the previous amendments, cannot be 
The Examiner maintains that the active step of culturing plant tissues or cells in the presence of 0 to 2.5 uM of an inhibitor, in this case, cycloxydim, would have been prima facie obvious.  The mutagenesis rate would have been a naturally flowing consequence of said step.  See MPEP 2111.04.  Moreover, the mental process of “observing” or “determining” would have been prima facie obvious as part of a standard herbicide-pressure selection method, such as the method of Somers et al. 
Regarding the argument based on the Stepan decision, it is not found to be persuasive either.  The scenario in Stepan is readily distinguishable from the instant case.  In Stepan, the claims were directed to herbicidal formulations comprising glyphosate salt and a surfactant system (page 2 of the Opinion; available at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1811.Opinion.8-23-2017.1.PDF).   The Federal Circuit explained: “The claimed surfactant system contains four elements.  The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system.  The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70ºC or no cloud point at all.  The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition.  It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims” (page 10 of the Opinion; emphasis supplied).
prima facie obvious for the reasons set forth in the rejection above.  The “identifying or observing” limitation remains to be reasonably interpreted as a desired result of the active steps of the method.  Unlike the limitation at issue in Stepan, which limited the structure of the claimed composition, the “identifying and observing” step limits neither the products used in the claimed method nor the actual active steps of said method: the number of the clones surviving step (b) is determined by the presence of cycloxydim in concentrations recited in that step.  The rejection is maintained.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 17-20 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52 of copending Application No. 13/393,744.  This rejection has been modified in view of the amendments to the claims of the co-pending application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of a co-pending application are drawn to a monocot plant that expresses a recombinant or mutagenized ACCase .  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Applicant argues that “Applicants reserve the right to file a terminal disclaimer upon the indication of allowable subject matter” (page 10 of the Remarks).  This is not found to be persuasive.  No terminal disclaimer has been filed.  The rejection is maintained. 
Conclusion
11.	No claims are allowed. 
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662